Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 5, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.

Claim Amendments
	Applicant’s amendments to the claims filed February 5, 2021 are acknowledged.
	Claims 3-4 are cancelled.
	Applicant has amended claims 1 and 5.
	Claims 1-2, and 5 are pending.
Claims 1-2, and 5 are under examination. 

	
Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) for Japanese Patent Application No. JP2017-028025, filed February 17, 2017. While a certified copy 


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on March 5, 2021 is being considered by the examiner.

Specification
	The prior objection to the disclosure, for use of improperly demarcated trademarks, is withdrawn. Applicant corrected said deficiencies in papers filed February 5, 2021. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is directed to a device comprising a light emission unit configured to output mid-infrared light. The claim further recites “wherein the mid-infrared light is pulse light repeatedly capable of emitting mid-infrared light at the recited pulse repetition rate (1 kHz or more) and emission spot diameter (less than 50 μm), or whether the claim is directed to a device in operation actively emitting light at the recited pulse repetition rate (1 kHz or more) and emission spot diameter (less than 50 μm). 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
In papers filed February 5, 2021, Applicant amended independent claims 1 and 5 to recite “an emission spot diameter of the mid-infrared light when the mid-infrared light is emitted to the cells by the light emission unit is less than 50 μm”. The amendment is considered new matter. Applicant argues that written support for the amendment is found in paragraph [0040] of the specification as originally filed. See page 6 of Applicant’s reply filed February 5, 2021. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Examiner has reviewed the specification and the claims as originally filed and written support for the amendment cannot be identified. Paragraph [0040] of the specification as originally filed discloses: “The emission spot diameter of the mid-infrared light L1 when the mid-infrared light LI was emitted to the cells 2 was less than 50 µmφ”. That is, the specification discloses an emission spot diameter of less than “50 µmφ”, as opposed to an emission spot diameter of less than “50 µm” as recited in independent claims 1 and 5. Moreover, it is not clear to the Examiner that “50 µmφ” is equivalent to “50 µm”. As stated in the prior Office action mailed 01/29/2021 (page 2), the specification does not define the meaning of an emission spot diameter measured with units “µmφ”. Wells et al., “Optical stimulation of neural tissue in vivo”, OPTICS LETTERS, Vol. 30, No. 5, 2005, measures “spot size” in units “mm2” (first paragraph in Section 2.3 on page 3). Ando et al., “Photogeneration of membrane potential hyperpolarization and depolarization in non-excitable cells”, EUR BIOPHYS J (2009) 38:255–262, measures “spot diameter” in units “nm” (first full paragraph on page 256). Adamo et al. “Coherent Light Emission from Planar Plasmonic Metamaterials” 2012 Conference on Lasers and Electro-Optics (CLEO), San Jose, CA, 2012, pp. 1-2, measures “emission spot diameter” in units “nm” (see fifth paragraph on page 2; see also Figure 2b). That is, the prior art (Wells, Ando, and Adamo) measure emission spot diameter solely in units of extension (e.g. mm, nm, µm), as opposed to units 


Claim Rejections - 35 USC § 102 & 103
The prior rejections of the claims under 35 U.S.C. 102 & 103 are withdrawn. In papers filed February 5, 2021, Applicant amended independent claims 1 and 5 to recite “an emission spot diameter of the mid-infrared light when the mid-infrared light is emitted to the cells by the light emission unit is less than 50 μm”, necessitating new grounds of rejection.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. "Neuron absorption study and mid-IR optical excitations" Photonic Therapeutics and Diagnostics VIII, Vol. 8207, International Society for Optics and Photonics, 2012, pages 1-6; as evidenced by U.S. Patent No. 8,050,307 B2 to Day et al. (issued: 2011); and Bewley et al. “Room-temperature mid-infrared interband cascade vertical-cavity surface-emitting lasers” Appl. Phys. Lett. 109, 151108, 5 pages (October 2016).
Regarding claim 5, Guo discloses a device comprising
light emission unit configured to output mid-infrared light having a wavelength between about 2 to 24 μm (see Figure 3 on page 4). Guo particularly reports an output of light having a 8 (ICL)”). On page 1, Guo explicitly discloses that interband cascade lasers can output light having a wavelength between 2 and 20 μm (“With the recent development of high-power mid-IR (MIR) semiconductor lasers, including quantum cascade lasers7 (QCLs), interband cascade lasers8,9 (ICLs), and Sb based interband diodes10, convenient sources can now cover wavelengths all the way from 2 to 20μm”). Furthermore, Day discloses that the Interband Cascade Laser (ICL) can output light having a wavelength between 3-20 μm (col. 2, ll. 24-45). For these reasons, it is the Examiner’s position that the interband cascade laser disclosed by Guo comprises a light emission unit configured to (capable of) outputting (emitting) light at the recited wavelengths (4 to 10 μm).
Gou further discloses wherein the light emission unit is a laser light source (see Figure 3 on page 4, “interband cascade laser”), and wherein the mid-infrared light is pulse light repeatedly output with a time interval of 10 kHz (see Figure 4 on page 5; see also Figure 7 on page 6, “The laser was operated with 500 ns pulses and 10 kHz repetition rate.”).
With respect to the limitations “wherein, when the mid-infrared light is continuously emitted to a living cell, an ion concentration of the cell is changed or ion concentrations of the cell and other cells disposed around the cell are changed” and “wherein an emission spot diameter of the mid-infrared light when the mid-infrared light is emitted to the cells by the light emission unit is less than 50 μm”, these are an intended use limitations of the claimed device that does not further limit the claim. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
To the extent that the limitation “wherein an emission spot diameter of the mid-infrared light when the mid-infrared light is emitted to the cells by the light emission unit is less than 50 μm” requires a device capable of emitting light with an emission spot diameter of less than 50 μm, it is the Examiner’s position that the interband cascade laser disclosed by Guo is capable of emitting light with an emission spot diameter of less than 50 μm, as evidenced by Bewley, because Bewley discloses emitting light from interband cascade laser with a spot dimeter of 10.2, 11.6, 13.2, 18-20 μm (Abstract; page 3, “the observed mode spacing implies a 1/e2 spot diameter of dw = 18–20 μm … correspond to spot diameters dw = 18.2, 13.2, and 11.6 μm … corresponding to a spot diameter dw = 10.2 μm”).

Response to arguments: In papers filed February 5, 2021, Applicant argues that “nowhere does Guo disclose or suggest that the illustrated IR absorption spectra of the rat neuron [Figure 3] is acquired by the interband cascade laser. Rather, it is assumed that the IR absorption spectra of the rat neuron is acquired with a lamp light source” (pages7-8; emphasis added). Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Examiner’s respectfully disagrees with Applicant’s characterization of the Guo reference. Essentially, Applicant assumes that the illustrated IR absorption spectra in Figure 3 was acquired with a “lamp light source”, as opposed to the interband cascade laser disclosed by Guo. Applicant fails to provide evidentiary support for such an assumption. Guo’s disclosure is directed to “the recent development of high-power mid-IR 

Applicant further argues that “Guo did not actually perform an experiment of irradiating a rat neuron with laser light using the interband cascade laser, but instead simply chose to use 3 μm photons provided by the interband cascade laser” and “Guo is entirely silent with respect to a change in ion concentration of a cell due to irradiation of the cell with laser light. As such, Guo cannot be said to disclose or suggest anything about when laser light (mid-infrared light) is emitted to a cell by a laser light source (light emission unit), an ion concentration of the cell is changed. In addition, Guo does not disclose anything about a cell ignition response due to infrared irradiation of cells” (page 8). Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, claim 5 is directed to a cell stimulation device, as opposed to a cell stimulation method. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Guo discloses laser light sources that can cover the wavelengths recited in the claim (page 1, “With the recent development of high-power mid-IR (MIR) semiconductor lasers, including quantum cascade lasers7 (QCLs), interband cascade lasers8,9 (ICLs), and Sb based interband diodes10, convenient sources can now cover wavelengths all the way from 2 to 20μm”). In particular, Guo discloses an interband cascade laser (ICL) (page 2, “To effectively excite the neurons we choose to 8 (ICL)”), and the Interband Cascade Laser (ICL) can output light having a wavelength between 3-20 μm, as evidenced by Day (col. 2, ll. 24-45). For these reasons, it is the Examiner’s position that the interband cascade laser disclosed by Guo comprises a light emission unit configured to (capable of) outputting (emitting) light at the wavelengths of 6 to 20 µm. A step of stimulating cells with light at the recited wavelengths (intended use) is not required by claim 5. Nonetheless, contrary to Applicant’s remarks, Guo does “excite” (i.e. stimulate) neurons using a laser light source (page 2, second full paragraph, “To effectively excite the neurons we choose to use 3 μm photons provided by a broad area interband cascade laser (ICL)”. The ordinary artisan would have understood that stimulating (or exciting) neuron firing necessarily results a change in ion concentration (Introduction, second paragraph, “Recent studies have shown it will be much safer to excite neurons through a thermal process, which uses heat to open the nerve cell’s ion exchange channels and evoke action potentials”).

Applicant further argues on pages 8-9:

    PNG
    media_image1.png
    339
    736
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    212
    721
    media_image2.png
    Greyscale

Applicant’s remarks have been carefully considered, but are not found persuasive. 
First, Applicant has not presented arguments or evidentiary references to support the assumption that Guo uses a lamp light source. 
Second, the claims are directed to a laser light source, as opposed to a lamp light source. Therefore, whether or not it is possible to achieve an emission spot diameter of less than 50 µm with a lamp light source is not pertinent to the instant claims. 
Third, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 
Fourth, it is the Examiner’s position that the interband cascade laser disclosed by Guo is capable of emitting light with an emission spot diameter of less than 50 μm because Bewley discloses emitting light from interband cascade laser with a spot dimeter of 10.2, 11.6, 13.2, 18-20 μm (Abstract; page 3, “the observed mode spacing implies a 1/e2 spot diameter of dw = 18–20 μm … correspond to spot diameters dw = 18.2, 13.2, and 11.6 μm … corresponding to a spot diameter dw = 10.2 μm”). For this reason, Examiner respectfully disagrees with Applicant assertion that an interband cascade laser is not capable of achieving an emission spot diameter of 50 μm or less. If Applicant disagrees with Examiner’s position, Applicant should present evidentiary references supporting the assertion that an interband cascade laser is not capable of achieving an emission spot diameter of 50 μm or less. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., “Far-infrared radiation acutely increases nitric oxide production by increasing Ca2+ mobilization and Ca2+/calmodulin-dependent protein kinase II-mediated phosphorylation of endothelial nitric oxide synthase at serine 1179”, BIOCHEMICAL AND BIOPHYSICAL RESEARCH .
Regarding claims 1-2, Park discloses a cell stimulation method comprising continuously emitting light at a wavelength of 6 to 20 µm to a living cell and thus changing an ion concentration of the cell (see Section 2.2 on page 602; and see Section 3.3 on page 603).
Park does not disclose that the light is emitted from a laser light source. 
Prior to the effective filing date of the instantly claimed invention, Guo is considered relevant prior art for teaching a method of stimulating neurons to fire – thereby changing the ion concentration of the cells – comprising emitting mid-infrared light at a wavelength of 3160 to 3265 nm, which is equivalent to 3.160 to 3.265 µm, using a laser light source (see page 2, “To effectively excite the neurons we choose to use 3 μm photons provided by a broad area interband cascade laser (ICL). With an injection current of 950 mA this mid-IR source lases at 3160nm, which shifts to 3265nm for operation at 1.25A. Both wavelengths are inside the broad neuron absorption peak near 3 μm, as shown in the inset of Fig. 4 [Figure 3].”). In particular, Guo discloses that the device is an interband cascade laser (ICL) (page 2, “To effectively excite the neurons we choose to use 3 μm photons provided by a broad area interband cascade laser8 (ICL)”). On page 1, Guo explicitly discloses that interband cascade lasers can output light having a wavelength between 2 and 20 μm (“With the recent development of high-power mid-IR (MIR) semiconductor lasers, including quantum cascade lasers7 (QCLs), interband cascade lasers8,9 (ICLs), and Sb based interband diodes10, convenient sources can now cover wavelengths all the way from 2 to 20μm”). Furthermore, Day discloses that the Interband Cascade Laser (ICL) can output light having a wavelength between 3-20 
In addition, prior to the effective filing date of the instantly claimed invention, Ando is considered relevant prior art for teaching changing the intracellular ion concentration of a living cell by emitting infrared light (780 nm) from a laser light source to a part of the cells (see ABSTRACT; and see page 256, col. 2, “In the case where the cytoplasm was targeted, the laser focus was positioned at a distance of approximately 2 µm outside the nucleus and 2 µm below the cell membrane. The laser focus height was adjusted by observing the multiphoton fluorescence from the cytoplasm. For irradiation of the cell membrane, the laser focus was positioned at the outer edge of the cell.”). 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the light source, as taught by Park, with a laser light source, as taught by Guo and Ando, with a reasonable expectation of success because Guo teaches laser light sources that can emit light having a wavelength between about 2 to 20 μm (see page 1, “With the recent development of high-power mid-IR (MIR) semiconductor lasers, including quantum cascade lasers7 (QCLs), interband cascade lasers8,9 (ICLs), and Sb based interband diodes10, convenient sources can now cover wavelengths all the way from 2 to 20μm”). Furthermore, Guo reports an output of light having a wavelength between 3000 to 6000 nm, which is equivalent to 3 to 6 μm (see page 2, “Figure 4 [Figure 3] shows the resulting normalized absorption spectrum for the cultured neurons. The main neuron absorption peaks are seen to be close to 3000nm and 6000nm”). An artisan would be motivated to substitute the light source, as taught by Park, with a laser light source, as taught by Guo and Ando, in order to emit coherent light provided by a laser light source.

Ando teaches changing the intracellular ion concentration of a living cell by emitting infrared light (780 nm) from a laser light source to a part of the cells (see ABSTRACT; and see page 256, col. 2, “In the case where the cytoplasm was targeted, the laser focus was positioned at a distance of approximately 2 µm outside the nucleus and 2 µm below the cell membrane. The laser focus height was adjusted by observing the multiphoton fluorescence from the cytoplasm. For irradiation of the cell membrane, the laser focus was positioned at the outer edge of the cell.”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of cell stimulation, as taught by Park, to target light emission to a part of the cell, as taught by Ando, with a reasonable expectation of success because Ando demonstrates focusing light emission to the cytoplasm and the cell membrane (page 256, col. 2). An artisan would be motivated to modify the method of cell stimulation, as taught by Park, to target light emission to a part of the cell, as taught by Ando, because focusing light emission to different parts of the cell results in different profiles in the membrane potential (see Ando, Figure 5 on page 260).
Ando discloses a diffraction limited spot diameter (“emission spot diameter”) of 497 nm, which is equivalent to 0.497 µm (page 256, first full paragraph). Therefore the ordinary artisan would have been motivated to emit light with an emission spot diameter of 0.497 µm in order to stimulate a part of the cells (e.g. cytoplasm, cell membrane), as taught by Ando.
Regarding claim 5, claims 1-2 are directed to a method of using the device of claim 5. All the limitations of the device of claim 5 are required by the method of using the device of claims 1-2. Therefore, because claims 1-2 (the method of using the device of claim 5) is prima facie obvious over the cited references, it is the Examiner’s position that claim 5 (the device itself) is also prima facie obvious over the cited references.

Response to arguments: In papers filed February 5, 2021, Applicant argues that ‘the Office Action's assertion that Fig. 3 of Guo “teaches that the laser light source can emit light having a wavelength between about 2 to 24 μm” is simply incorrect. As discussed above with respect to claim 5, Guo does not disclose that laser light was actually irradiated from the interband cascade laser to a cell, and the experimental data disclosed in Guo does not indicate any irradiation of laser light to a cell. Rather, the IR absorption spectra of the rat neuron shown in Fig. 3 of Guo appears to have been acquired with a lamp light source (2-24 μm)’ (page 10). Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Examiner respectfully disagrees with Applicant’s characterization of the Guo reference. As discussed above, Applicant has not provided arguments or provided evidentiary references to support the assumption that Guo uses a “lamp light source”, as opposed to a laser light source. Guo’s disclosure is directed to “the recent development of high-power mid-IR (MIR) semiconductor lasers, including quantum cascade lasers (QCLs), interband cascade lasers (ICLs), and Sb based interband diodes”, which Guo discloses are laser light sources that “can cover wavelengths all the way from 2 to 20μm” (Introduction, last paragraph). Furthermore, Guo discloses using an “interband cascade laser” in the Experimental Section, not a lamp light source, to excite neurons (page 2, second full paragraph, “To effectively excite the neurons we choose to use 3 μm photons provided by a broad area interband cascade laser8 (ICL)”). 



Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al., “Optical stimulation of neural tissue in vivo”, OPTICS LETTERS, Vol. 30, No. 5, 2005; in view of Guo et al. "Neuron absorption study and mid-IR optical excitations" Photonic Therapeutics and Diagnostics VIII, Vol. 8207, International Society for Optics and Photonics, 2012, pages 1-6; U.S. Patent No. 8,050,307 B2 to Day et al. (issued: 2011); and Ando et al., “Photogeneration of membrane potential hyperpolarization and depolarization in non-excitable cells”, EUR BIOPHYS J (2009) 38:255–262.
Regarding claim 1, Wells discloses a cell stimulation method comprising emitting pulsed light at wavelength 4.0, 4.5, 5.0, and 6.1 µm from a laser light source to a living cell and thus changing an ion concentration of the cell (see page 504, col. 2, “Figure 1 shows a direct comparison of the CNAPs [compound nerve action potentials] and measured CMAPs [compound muscle action potentials] measured by use of optical stimulation and electrical stimulation with pulsed infrared light at 4 µm. Similar recordings were obtained at a variety of wavelengths from 2 to 10 µm with two different laser sources.”; page 505, col. 1, “To characterize the dependence of optical neural stimulation on laser wavelength and radiant exposures and to find optimal laser parameters that are clinically relevant, we used the Vanderbilt medical free-electron laser (FEL) as a continuously tunable (2-10- µm, pulsed infrared laser source. The FEL was used to irradiate four different nerves for three trials each at six wavelengths, i.e., 2.1, 3.0, 4.0, 4.5, 5.0, and 6.1 µm”; and page 506, “We hypothesize that the basis of optical activation is laser-induced temperature transients, which trigger the activation of transmembrane ion channels.”). 
Wells discloses wherein the mid-infrared light is pulse light but does not disclose the repetition rate of the delivered pulses (page 505, col. 1, “we used the Vanderbilt medical free-
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cell stimulation method, as taught by Wells, wherein the mid-infrared light is pulse light repeatedly output with a time interval of 10 kHz, as taught by Guo, with a reasonable expectation of success because Guo reports successfully stimulating neuron firing (a biological process that results in a change in the ion concentration of the neuron) using pulsed mid-infrared light with a repetition rate of 10 kHz (see Figure 8 on page 6; see also page 2, “Figure 9 [Figure 8] (b) shows the neuron firing signals induced by touching the top contact electrodes with a fixed amount of electrical potential, which generated a train series of excitation pulses and some of them can cause 1-2 followed neuron firing pulses right after the external stimulations.”). An artisan would be motivated to modify the cell stimulation 
Prior to the effective filing date of the instantly claimed invention, Ando is considered relevant prior art for teaching changing the intracellular ion concentration of a living cell by emitting infrared light (780 nm) from a laser light source to a part of the cells (see ABSTRACT; and see page 256, col. 2, “In the case where the cytoplasm was targeted, the laser focus was positioned at a distance of approximately 2 µm outside the nucleus and 2 µm below the cell membrane. The laser focus height was adjusted by observing the multiphoton fluorescence from the cytoplasm. For irradiation of the cell membrane, the laser focus was positioned at the outer edge of the cell.”). 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of cell stimulation, as taught by Wells, to target light emission to a part of the cell, as taught by Ando, with a reasonable expectation of success because Ando demonstrates focusing light emission to the cytoplasm and the cell membrane (page 256, col. 2). An artisan would be motivated to modify the method of cell stimulation, as taught by Wells, to target light emission to a part of the cell, as taught by Ando, because focusing light emission to different parts of the cell results in different profiles in the membrane potential (see Ando, Figure 5 on page 260).
Ando discloses a diffraction limited spot diameter (“emission spot diameter”) of 497 nm, which is equivalent to 0.497 µm (page 256, first full paragraph). Therefore the ordinary artisan would have been motivated to emit light with an emission spot diameter of 0.497 µm in order to stimulate a part of the cells (e.g. cytoplasm, cell membrane), as taught by Ando.
Regarding claim 5, claims 1-2 are directed to a method of using the device of claim 5. All the limitations of the device of claim 5 are required by the method of using the device of claims 1-2. prima facie obvious over the cited references, it is the Examiner’s position that claim 5 (the device itself) is also prima facie obvious over the cited references.

Response to arguments: In papers filed February 5, 2021, Applicant argues on page 11: “While Ando appears to describe emitting infrared light to a part of a cell, Ando does not disclose or suggest that an emission spot diameter of the mid-infrared light when the mid-infrared light is emitted to the cells is less than 50 μm”. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Examiner respectfully disagrees with Applicant’s characterization of the Ando reference. Page 256, col. 1, of Ando discloses a diffraction limited spot diameter (“emission spot diameter”) of 497 nm, which is equivalent to 0.497 µm.

Applicant further argues that “the method of Wells observes action potential in biological tissue, while Ando observes membrane potential in a cell. The subjects of observation differ greatly between tissue and cells. In particular, an action potential in tissue is a collective response, whereas a membrane potential in a cell is an individual response. Tissues and cells therefore have different response speeds and response times. Given that the targeted objects of Wells and Ando are significantly different, Applicant respectfully submits that a person having ordinary skill in the art would not have been motivated to combine the teachings of Wells and Ando” (page 11). Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, both Wells and Ando disclose a method of emitting light to “a living cell” in order to stimulate a change in membrane or action potential (i.e. a change in intracellular ion concentration). For this reason, Examiner submits that Wells and Ando are analogous art. Furthermore, under the broadest 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or a
Access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633